
	

114 HR 2864 IH: To prohibit the Administrator of the Environmental Protection Agency from extending the renewable fuel program past 2022 if the Administrator waives applicable volume requirements in prior years.
U.S. House of Representatives
2015-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2864
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2015
			Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prohibit the Administrator of the Environmental Protection Agency from extending the renewable
			 fuel program past 2022 if the Administrator waives applicable volume
			 requirements in prior years.
	
	
 1.No extension of the renewable fuel programNotwithstanding section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)), the Administrator of the Environmental Protection Agency may not, for any calendar year after 2022, require that transportation fuel sold or introduced into commerce in the United States, on an annual average basis, contain any applicable volume of renewable fuel, advanced biofuel, cellulosic biofuel, or biomass-based diesel, if the Administrator, for any of the tables in section 211(o)(2)(B) of the Clean Air Act, waives—
 (1)at least 20 percent of the applicable volume requirement set forth in any such table for 2 consecutive years; or
 (2)at least 50 percent of such volume requirement for a single year.  